 

Exhibit 10.1

 

AMENDMENT NO. 1 AND WAIVER TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 1 AND WAIVER TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”) is entered into as of November 5, 2019 by and among LANDMARK
INFRASTRUCTURE ASSET OPCO II LLC, a Delaware limited liability company
(“Landmark Asset II OpCo”), LANDMARK INFRASTRUCTURE INC., a Delaware corporation
(“Landmark REIT”), LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, a Delaware
limited liability company (“Landmark Operating Company”, and together with
Landmark Asset II OpCo and Landmark REIT, collectively, the “Borrowers”), and
the Required Lenders signatory hereto is entered into with respect to that
certain Third Amended and Restated Credit Agreement dated as of November 15,
2018 (the “Credit Agreement”), among the Borrowers, LANDMARK INFRASTRUCTURE
PARTNERS LP, a Delaware limited partnership, the banks and other financial
institutions from time to time party thereto as lenders (the “Lenders”) and
SUNTRUST BANK, as administrative agent (in such capacity, the “Administrative
Agent”).

A.

The Borrowers have requested that the Lenders party hereto, which constitute the
Required Lenders, agree to amend certain provisions of the Credit Agreement.

B.

Capitalized terms used but not defined herein have the meanings given to such
terms in the Credit Agreement.

In consideration of the premises and the agreements, provisions and covenants
contained herein, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:

Section 1.Amendments to Credit Agreement.

Sub-clause (i) of Section 8.1(f) of the Credit Agreement is hereby amended by
inserting “of any Borrower or any of their respective Restricted Subsidiaries”
immediately after each of the second and third instances of the phrase “Material
Indebtedness” therein as reflected below:

“(i) any Borrower or any of their respective Restricted Subsidiaries (whether as
primary obligor or as guarantor or other surety) shall fail to pay any principal
of, or premium or interest on, any Material Indebtedness (other than any Hedging
Obligation) that is outstanding, when and as the same shall become due and
payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing or governing
such Indebtedness; or any other event shall occur or condition shall exist under
any agreement or instrument relating to any Material Indebtedness of the
Borrower or any of their respective Restricted Subsidiaries and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or permit
the acceleration of, the maturity of such Indebtedness; or any Material
Indebtedness of the Borrower or any of their respective Restricted Subsidiaries
shall be declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment

 

--------------------------------------------------------------------------------

 

or redemption), purchased or defeased, or any offer to prepay, redeem, purchase
or defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof (in each case, excluding (A) any prepayment or
redemption requirements in connection with a Disposition permitted under this
Agreement of assets that secure Material Indebtedness to the extent such
Material Indebtedness is repaid in connection with such Disposition and (B) any
offer to prepay or redeem Indebtedness of any Person or securing any assets
acquired in an acquisition permitted pursuant to this Agreement) or (ii) there
occurs under any Hedging Transaction an Early Termination Date (as defined in
such Hedge Transaction) resulting from (A) any event of default under such
Hedging Transaction as to which any Borrower or any of their respective
Restricted Subsidiaries is the Defaulting Party (as defined in such Hedging
Transaction) and the Hedge Termination Value owed by such Borrower or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount
or (B) any Termination Event (as so defined) under such Hedging Transaction as
to which any Borrower or any Restricted Subsidiary is an Affected Party (as so
defined) and the Hedge Termination Value owed by such Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount and is not
paid; or”

Section 2.Waiver.

The Required Lenders hereby agree that any Default or Event of Default under
Section 8.1(f) of the Credit Agreement that occurred prior to the date of this
Amendment that would not be a Default or Event of Default under Section 8.1(f)
as revised by this Amendment is hereby waived.

Section 3.Amendment No. 1 Effective Date; Conditions Precedent.

This Amendment shall become effective on the date (the “Amendment No. 1
Effective Date”) when the Administrative Agent shall have received signature
pages for this Amendment from the Borrowers, the Guarantors and Lenders
constituting the Required Lenders.

Section 4.Representations and Warranties

. The Borrowers represent and warrant to the Administrative Agent and each of
the Lenders that the execution, delivery and performance by the Borrowers of
this Amendment is within the Borrowers’ organizational powers and has been duly
authorized by all necessary organizational action on the part of the
Borrowers.  This Amendment has been duly executed and delivered by the Borrowers
and constitutes, a valid and binding obligation of the Borrowers, enforceable
against each such Borrower in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity.  

Section 5.Credit Agreement.  Except as specifically provided hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof.  After the Amendment No.
1 Effective Date, any reference to the Credit Agreement in any Loan Document
shall mean the Credit Agreement as modified hereby.  This Amendment shall be a
Loan Document for all purposes.

Section 6.Applicable Law.  This Amendment shall be construed in accordance with
and governed by the law (without giving effect to the conflicts of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.

Section 7.Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall

2



--------------------------------------------------------------------------------

 

constitute one contract.  Delivery of an executed signature page of this
Amendment by facsimile or “pdf file” transmission shall be effective as delivery
of a manually executed counterpart hereof.

Section 8.Expenses.  The Borrowers agree to reimburse the Administrative Agent
for the reasonable out-of-pocket expenses incurred by it in connection with this
Amendment, including the reasonable and documented fees, charges and
disbursements of Sidley Austin LLP, counsel for the Administrative Agent.

Section 9.Affirmation of Guarantors.  Each of the undersigned Guarantors
consents to execution, delivery and performance by the Borrowers of this
Amendment and ratifies and confirms that the Guaranty and Security Agreement
executed by it and each other Loan Document executed by it continues in full
force and effect and is not released, diminished, impaired, reduced, or
otherwise adversely affected, and all of its obligations thereunder are hereby
ratified and confirmed.  Without limiting the foregoing, each Guarantor affirms
that all Obligations under the Credit Agreement as modified by this Amendment
herein contained are included in the “Guaranteed Obligations” as defined in the
Guaranty and Security Agreement.

Section 10.Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

LANDMARK INFRASTRUCTURE ASSET OPCO II LLC, as a Borrower

 

 

 

 

 

By:

/s/ George Doyle

 

 

Name:

George Doyle

 

 

Title:

Chief Financial Officer

 

 

 

 

LANDMARK INFRASTRUCTURE INC., as a Borrower

 

 

 

 

 

By:

/s/ George Doyle

 

 

Name:

George Doyle

 

 

Title:

Chief Financial Officer

 

 

 

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, as a Borrower

 

 

 

 

 

By:

/s/ George Doyle

 

 

Name:

George Doyle

 

 

Title:

Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

 

 

LANDMARK INFRASTRUCTURE PARTNERS LP, as a Guarantor

 

 

 

By:

Landmark Infrastructure Partners GP LLC,

its general partner

 

 

 

 

By:

/s/ George Doyle

 

Name:

George Doyle

 

Title:

Chief Financial Officer

 

 

 

LANDMARK INFRASTRUCTURE ASSET OPCO

LLC

LANDMARK INFRASTRUCTURE OPCO-R LLC

LANDMARK INFRASTRUCTURE REIT LLC

LANDMARK INFRASTRUCTURE REITCO I LLC

LANDMARK INFRASTRUCTURE REITCO II LLC

LANDMARK INFRASTRUCTURE REITCO III LLC

LANDMARK PR ACQUISITION COMPANY LLC

LD ACQUISITION COMPANY LLC

LD ACQUISITION COMPANY 2 LLC

LD ACQUISITION COMPANY 5 LLC

LD ACQUISITION COMPANY 6 LLC

LD ACQUISITION COMPANY 7 LLC

LD ACQUISITION COMPANY 11 LLC

LD ACQUISITION COMPANY 12 LLC

LD FLEXGRID DALLAS LLC

LD SIXTH STREET LLC

LD TALL WALL I LLC

MCCRARY HOLDINGS I, LLC

MD7 CAPITAL THREE, LLC

MD7 FUNDING ONE, LLC

VERUS MANAGEMENT TWO, LLC, each as a Guarantor

 

 

 

By:

/s/ George Doyle

Name:

George Doyle

Title:

Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------

 

 

SUNTRUST BANK,

As Administrative Agent, as an Issuing Bank, as Swingline Lender and as a Lender

 

 

 

By:

/s/ Samantha Sanford

 

Name:

Samantha Sanford

 

Title:

Vice President

 

 

 

CITIZENS BANK, N.A.,

as a Lender

 

 

 

By:

/s/ Kerri Colwell

 

Name:

Kerri Colwell

 

Title:

Senior Vice President

 

 

 

REGIONS BANK,

as a Lender

 

 

 

By:

/s/ Bruce Rudolph

 

Name:

Bruce Rudolph

 

Title:

Director

 

 

 

TEXAS CAPITAL BANK, N.A.,

as a Lender

 

 

 

By:

/s/ Kurt A. Goeringer

 

Name:

Kurt A. Goeringer

 

Title:

Executive Vice President

 

 

 

RAYMOND JAMES BANK, N.A.,

as a Lender

 

 

 

By:

/s/ Cory Castillo

 

Name:

Cory Castillo

 

Title:

Vice President

 




 

--------------------------------------------------------------------------------

 

 

CITY NATIONAL BANK,

as a Lender

 

 

 

By:

/s/ Brandon Feitelson

 

Name:

Brandon Feitelson

 

Title:

Senior Vice President

 

 

 

ING CAPITAL LLC,

as a Lender

 

 

 

By:

/s/ Pim Rothweiler

 

Name:

Pim Rothweiler

 

Title:

Managing Director

 

 

 

By:

/s/ Jonathan Feld

 

Name:

Jonathan Feld

 

Title:

Vice President

 

 

 

ROYAL BANK OF CANADA,

as a Lender

 

 

 

By:

/s/ Kevin Quan

 

Name:

Kevin Quan

 

Title:

Authorized Signatory

 

 

 

VERITEX COMMUNITY BANK,

as Successor-in-Interest to Green Bank, N.A.,

as a Lender

 

 

 

By:

/s/ Greg Christmann

 

Name:

Greg Christmann

 

Title:

Executive Vice President

 

 